         Case 1:19-cv-00579-GLR Document 20 Filed 03/16/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

YAHYI ABDUL SHIHEED,                         *

      Plaintiff,                             *

v.                                           *        Civil Action No. GLR-19-579

B. OPEL, et al.,                             *

      Defendants.                            *
                                            ***

                                        ORDER

       For the reasons stated in the foregoing Memorandum Opinion, it is this 13th day of

March, 2020, by the United States District Court for the District of Maryland, hereby

ORDERED that:

       1. The Clerk shall AMEND the docket to reflect the correct spelling of the names

          of Defendants Brandon Opel, Dean Rounds, Sr., Timothy Marchinke, Jenifer

          Harding, and Justin Broadwater;

       2. Defendants’ Motion to Dismiss or, in the Alternative, Motion for Summary

          Judgment (ECF No. 10), construed as a motion for summary judgment, is

          DENIED;

       3. Plaintiff Yahyi Abdul Shiheed’s first Motion to Amend (ECF No. 14) is

          GRANTED;

       4. Shiheed’s second Motion to Amend (ECF No. 16) is DENIED AS MOOT;

       5. Shiheed’s Supplemental Complaint (ECF No. 17) is VACATED;
 Case 1:19-cv-00579-GLR Document 20 Filed 03/16/20 Page 2 of 2



6. Shiheed’s Motion for Requested Order (ECF No. 18) is DENIED WITHOU T

   PREJUDICE;

7. Shiheed may FILE a motion to appoint counsel within twenty-eight (28) days of

   the date of this Order; and

8. The Clerk shall PROVIDE a copy of this Order and the foregoing Memorandum

   Opinion to counsel for Defendants and to Shiheed at his address of record.



                                 _____________/s/_______________
                                 George L. Russell, III
                                 United States District Judge




                                    2
